Opinion by
Oklady, P. J.,
The only assignment of error in this appeal is the refusal of the court below to approve the petition and certificate of incorporation of the appellant. The reason given was that the proposed name was such, that there would be an undoubted tendency to mislead many of the persons living in the immediate neighborhood of the proposed church as to its ecclesiastical character. The testimony clearly shows that the petitioners’ application for the charter is made by persons of Polish birth or descent, who formerly were in communion with the Roman Catholic Church, and that the manifest purpose is to secure the incorporation of a schismatic body which has received the censure and condemnation of the constituted authorities of the Roman; Catholic Qhurch, ;.Th'p evident effect of this would be. to mislead and delude Catholics of Polish birth and descent, into the belief that the proposed association is a Roman Catholic congrega*496tion. For a number of years past there has been a Roman Catholic Church in Dupont called and known in community parlance, as the Polish Catholic Church, the reason being that many of its members are natives of or emigrants from the Kingdom of Poland. The words “Polish National” in the proposed title are misleading, in as much as they imply ecclesiastical relation with the Roman Catholic Church, — while in this country there is not and cannot be a national church, in the sense of a church recognized or established by law. The evidence •as clearly shows that the main purpose of this application is to have legal recognition of the title Polish National Catholic Church.
The court was of opinion, and in this conclusion we fully concur, that the granting of a charter under the •name proposed would have the pernicious effect of creating confusion, discord and strife in the community, and that grave controversies would likely arise, affecting title to real and personal property, which should always be avoided.
The question has been presented to this court in a •number of cases, and in every instance we have held that •the similarity of names to that of another corporation was a matter eminently proper for consideration by the court, to whose sound legal discretion the application was addressed. The weight to be given such argument depends upon the local conditions, and in. this case the proceedings in the court below are free from irregularities ; the question of fact raised thereby is an order that the court had discretionary power to make upon due consideration of the pertinent facts and circumstances, and we have always held that such an order is not reversible .'upon appeal.except for abuse of discretion: African M. ■E. .Union Church,. 28 Pa. Superior Ct. 193; Philadelphia UyingvM-Charify.v. - Matern'ity'Hospital, .29. Pa. Superior ■:Ct. 420; Polish.National Catholic Church Of St. Francis, •31 Pa,'Superior Ct; 87.'
*497For the reasons given in the opinion filed by the learned judge of the court below, the decree is affirmed.